Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Response to Arguments
Applicant's arguments filed 07/07/2022 have been carefully and fully considered. With respect to applicant’s argument regarding the rejection under 35 U.S.C § 101 (numbered as page 6-9) 
The rejection has been withdrawn in light of the amendments made to independent claims 1, and 8. 

Applicant's arguments filed 07/07/2022 have been carefully and fully considered. With respect to applicant’s argument regarding the rejection under 35 U.S.C § 102 (numbered as page 10)  which recites:
“Treiber fails to teach or disclosure, "processing the current plant data and projected plant data using mathematical modeling techniques that identify event boundaries, and stream flowrates and properties associated with tanks and process units" and "building an optimization model- that mathematically represents a schedule reconciliation problem of the plant process, the optimization model applying: (i) the identified event boundaries" in combination with the 
clarified element that "the identified event boundaries may be calculated event boundaries from processing the current plant data." Treiber discloses a system and method for identifying current disparities between the target behavior of a process unit and its actual behavior, "for identifying at least one mismatch between operation of at least one process unit and a scheduled target for that process unit." 
The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner points to Trieber [0024] FIG. 7 is a schematic diagram illustrating a process for profit calculation and mismatch identification, [0027] Differences between the actual and planned states—such as the actual and planned profits—are computed and the sources of those differences are identified, thus providing means for aligning the targets of planning optimization and process control, in teaching the current plant data which is interpreted as the actual state, and the projected plant data which is interpreted as the planned states, and identifying event boundaries which is interpreted as identifying the differences for aligning the target optimization. Please view the rejection below for further details as to how the limitations are mapped.
“Trieber does not teach or disclose the reconciliation of the actual past sequence of events with the expected past sequence of events. In contrast, Treiber teaches the 
calculation of the current plant variable data in order to use that variable data as input into a 
real-time economic optimization module to calculate expected profit, again based on the 
current plant status. Trieber at [0039]. Because Treiber is not concerned with how the plant 
reached its current status and arrived at the current plant variable data, it cannot teach or disclose "solving the optimization model to develop the reconciled schedule, the reconciled schedule consistent with the identified event boundaries and the identified stream flowrates and providing a current event status" as recited by Applicant's amended Claim 1.”

The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner notes that nowhere in the claimed language is past or historical values mentioned, in fact the events are described as current and future. In teaching solving the optimization model…, Examiner points to Treiber [0032] The optimization module 12 engages in solving for an optimization of a process model for all of the refinery processes…The purpose of this formulation is so that in the solution sequence generated by the optimization module 12 can be reconciled against steady-state process operating data by solving a constrained quadratic optimization problem to optimally match the model against the current operating state of the refinery, followed by a solution of the same open-equation model using a priced objective function to seek the improved, optimum operating point in face of process variability and change, [0027] Differences between the actual and planned states—such as the actual and planned profits—are computed and the sources of those differences are identified, thus providing means for aligning the targets of planning optimization and process control. Please view the rejection below for further details as to how the limitations are mapped.
Claim Rejections - 35 USC § 101
The 101 rejection has been withdrawn in light of the amendments made to independent claims 1, and 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Treiber et al. (US 20130179235, herein Treiber), in view of Varvarezos et al. (US20120296690, herein Varvarezos)

Regarding claim 1, Treiber teaches A computer-implemented method of process schedule reconciliation, comprising: receiving by at least one digital processor ([0064] contain instructions for use in execution by a processor to perform the methods' operations and implement the systems described herein) a scheduling model formed of an initial schedule for reconciliation, the initial schedule having projected plant data ([0051] a scheduler may periodically issue via a schedule module a new set of planning prices and scheduled production variable targets for a refinery in accordance with the planning and scheduling model. The model may include target and constraint values for the various units in the refinery, as may be determined from the linear or non-linear programming model mentioned above) ; importing current plant data into a model of a plant process; ([0033] The optimization module 12 receives pricing data for each stream from the planning and scheduling optimizer 10, and sensor-measured variables from the refinery processes, and sends targets and constraint limits computed by its optimization solution directly to the MVCCs 13, [0034] The unit provides a multi-unit real time optimization process beginning with a scheduling module 21, which the user may set to operate on a periodic schedule such as once per hour, for example. The scheduling module 21 initiates a test process module 22 that receives process measurements for each of the process units (e.g., selected from those of FIG. 1) accounted for in the optimization process and operates to determine whether or not each of the processes is in a steady state); processing the current plant data and projected plant data using mathematical modeling techniques that identify event boundaries ([0024] FIG. 7 is a schematic diagram illustrating a process for profit calculation and mismatch identification, [0027] Differences between the actual and planned states—such as the actual and planned profits—are computed and the sources of those differences are identified, thus providing means for aligning the targets of planning optimization and process control), and stream flowrates and properties associated with tanks and process units ([0047] identifying mismatches between the targets and constraints set for planning and scheduling optimization, and those of MVCC optimization. An example is provided in the context of what may be considered a subprocess within the refinery's overall process, [0033] The optimization module 12 receives pricing data for each stream from the planning and scheduling optimizer 10, and sensor-measured variables from the refinery processes, and sends targets and constraint limits computed by its optimization solution directly to the MVCCs 13, [0033] The sensor-measured variables can include stream flows, stream 90% boiling points, percentage content of pure components, stream temperatures, and reactor temperatures ), wherein the identified event boundaries may be calculated event boundaries from processing the current plant data  ([0027] Differences between the actual and planned states—such as the actual and planned profits—are computed and the sources of those differences are identified, thus providing means for aligning the targets of planning optimization and process control); building an optimization model that mathematically represents a schedule reconciliation problem of the plant process, the optimization model ([0037] The reconciliation optimization module 23 operates on a set of model equations representing a model of the plant and its process units, a portion of which is shown in FIG. 5. Development of model equations will be known to those skilled in the art. The reconciliation optimization module 23 subjects the model equations) applying: (i) the identified event boundaries ([0027] Differences between the actual and planned states—such as the actual and planned profits—are computed and the sources of those differences are identified, thus providing means for aligning the targets of planning optimization and process control), (ii) the identified stream flowrates and ([0033] The optimization module 12 receives pricing data for each stream from the planning and scheduling optimizer 10, and sensor-measured variables from the refinery processes, and sends targets and constraint limits computed by its optimization solution directly to the MVCCs 13, [0033] The sensor-measured variables can include stream flows, stream 90% boiling points, percentage content of pure components, stream temperatures, and reactor temperatures) (iii) pre-determined constraints along a period of time that includes priority slots ([0015] The planning and scheduling priority)  such that solving the optimization model results in a reconciled schedule that aligns projected plant data of a succeeding schedule to the initial schedule with the current plant data ([0032] The optimization module 12 engages in solving for an optimization of a process model for all of the refinery processes…The purpose of this formulation is so that in the solution sequence generated by the optimization module 12 can be reconciled against steady-state process operating data by solving a constrained quadratic optimization problem to optimally match the model against the current operating state of the refinery, followed by a solution of the same open-equation model using a priced objective function to seek the improved, optimum operating point in face of process variability and change, [0027] Differences between the actual and planned states—such as the actual and planned profits—are computed and the sources of those differences are identified, thus providing means for aligning the targets of planning optimization and process control) ; solving the optimization model to develop the reconciled schedule, the reconciled schedule consistent with the identified event boundaries  ([0032] optimization module 12 engages in solving for an optimization of a process model for all of the refinery processes…The purpose of this formulation is so that in the solution sequence generated by the optimization module 12 can be reconciled against steady-state process operating data by solving a constrained quadratic optimization problem to optimally match the model against the current operating state of the refinery, followed by a solution of the same open-equation model using a priced objective function to seek the improved, optimum operating point in face of process variability and change, [0027] Differences between the actual and planned states—such as the actual and planned profits—are computed and the sources of those differences are identified, thus providing means for aligning the targets of planning optimization and process control) and the identified stream flowrates  ([0033] The optimization module 12 receives pricing data for each stream from the planning and scheduling optimizer 10, and sensor-measured variables from the refinery processes, and sends targets and constraint limits computed by its optimization solution directly to the MVCCs 13, [0033] The sensor-measured variables can include stream flows, stream 90% boiling points, percentage content of pure components, stream temperatures, and reactor temperatures ) and providing a current event status, said importing, processing, building, and solving being automatically performed by the at least one digital processor ([0027] A current state of the plant operations, such as the current economic state determined using current operating conditions, is compared with a planned optimum state, [0064] contain instructions for use in execution by a processor to perform the methods' operations and implement the systems described herein) ; automatically building a future schedule in computer memory, using the reconciled schedule ([0034] The unit provides a multi-unit real time optimization process beginning with a scheduling module 21, which the user may set to operate on a periodic schedule such as once per hour, for example. The scheduling module 21 initiates a test process module 22 that receives process measurements for each of the process units (e.g., selected from those of FIG. 1) accounted for in the optimization process and operates to determine whether or not each of the processes is in a steady state, [0006] This is done in part by solving a linear or non-linear programming model which generally uses a multi-period, steady-state, regression based model of the entire refinery operation to calculate a refinery optimum operation plan weeks and months into the future, [0063] The systems' and methods' data may be stored in one or more data stores. The data stores can be of many different types of storage devices ); and controlling the plant process using built future schedule by automatically adjusting start time, stop time, and flow rates of the tank …  ([0013] scheduling of refinery operation, and control and operation of the refinery, [0006] The purpose of the scheduling solution is to insure the satisfaction of inventory constraints on storage tanks used to hold crude oil feed, intermediate streams, and the final products that are ultimately shipped by pipeline or in batches on boats, trucks and railcars, [0040] values are optimized against Qtargetj, which are quality targets for the various stream flows for each of the process unit) ,   and of operating modes of the process units.  ([0014] As part of the monthly planning cycle, planners often conduct a plan versus actual reconciliation in which a plan set at the beginning of the previous cycle is compared to the actual achieved performance in that cycle, [0032] The purpose of this formulation is so that in the solution sequence generated by the optimization module 12 can be reconciled against steady-state process operating data by solving a constrained quadratic optimization problem to optimally match the model against the current operating state of the refinery, [0036] define the operation of the process unit. If the tests conducted at the test process module 22 are satisfied, the next step is to reconcile the process model to be optimized against the set of validated current process measurements by the reconciliation optimization module 23, [0027] scheduling optimization and the targets and constraint limits in MVCC optimization are computed and indicated for subsequent adjustment and control of operations). (i.e. initial schedule is the plan set at the beginning of the previous cycle which is then compared to the actual achieved performance which is the current plant data, and reconcile the plan set at the beginning using the reconciliation optimization module, where reconcile is interpreted as an optimization. Priority slots are interpreted as a specific order of task/events for optimization).
Treiber does not teach tank to tank transfers  
Varvarezos teaches schedule by automatically adjusting start time, stop time ([0030] Projections of component tank inventory levels for the entire schedule of blends, including identification of all time periods with active inventory constraints, [0059] Consider a set of times, t ∈ T, for each rundown component, c ∈ C, in a time horizon. The rate and property values for the rundown component can change only at these times. Also, each rundown blend event is given an earliest start and latest stop to define the window of time in which it can take place. The set of times for the rundown component as well as the earliest start and latest stop for the associated blend event determine the number of periods in the set T for that blend and component combination, or set TBC.), and flow rates of tank to tank transfers  (Fig. 3, [0054] streams are blended directly off a process unit to a finished product tank… blending include mixing of hot streams from a process unit with components from static tanks, where the components are not necessarily fed into the product tank simultaneously, [0039] Daily flows into the component tanks, [0048] blend scheduler with an opportunity to confidently do the following : Adjust the operation (rate or properties) of a blend component production unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Treiber’s teaching of optimizing a schedule, and controlling the plant process using the schedule with Varvarezos’s teaching of automatically adjusting start time, stop time, and flow rates of tank to tank transfers. The combined teaching provides an expected result of optimizing a schedule by automatically adjusting start time, stop time, and flow rates of tank to tank transfers . Therefore, one of ordinary skill in the art would be motivated as shown by Varvarezos [0048]  to “eliminate lost revenue…. Enhance profits”.


Regarding claim 2, the combination of Treiber and Varvarezos teach the computer-implemented method of Claim 1 wherein the pre-determined constraints include operation constraints (Treiber, [0006] calculate a refinery optimum operation plan weeks and months into the future, [0045] production goals provided by the planning and scheduling optimization unit 10, while satisfying operating constraints on the units within its scope.)

Regarding claim 3, the combination of Treiber and Varvarezos teach the computer-implemented method of Claim 1 wherein the pre-determined constraints include scheduling constraints (Treiber, [0013] The level of complexity and effort in each activity complicates the ability of the different departments to communicate compatible objectives and constraints on meeting those objectives to each other. Further, these specialized needs of these departments are satisfied using different types of models of the process that are specifically purposed to support the specific planning, scheduling and control functions, [0014] constraints of the planning and scheduling models and the operational targets and constraints of the MVCCs) .

Regarding claim 4, the combination of Treiber and Varvarezos teach the computer-implemented method of Claim 1 wherein the pre-determined constraints are further applied across multiple periods (Treiber, [0061] can be applied to any process which is scheduled using a single-period or multi-period planning model and is controlled by multivariable constraint controls) .

Regarding claim 5, the combination of Treiber and Varvarezos teach the computer-implemented method of Claim 4 wherein reconciling the projected plant data further includes determining the timing of the priority slots within period boundaries (Treiber, [0013] The planning and scheduling priority, typically, is to ensure that future volumes of feed and product that have been committed to under contract (a factor external to actual plant conditions) are consumed and produced while also achieving the required product qualities (determined according to factors internal to the plant, [0015] Calculation of the profit loss associated with each of the sources of mismatch between planning and control targets and constraints allows for prioritization of effort to correct the loss).

Regarding claim 6, Treiber teaches the computer-implemented method of Claim 1 wherein processing further incudes using mathematical modeling techniques to identify event boundaries and stream flowrates to build the optimization model ([0042] The output from the economic optimization module 25 and output from the planning and scheduling module 10 are provided as input to a profit calculation module 26, which compares the expected profit that would be achieved if a prior art refinery planning solution were implemented compared to the expected profit achieved by implementing the solution provided by the economic optimization module 25 using the profit calculation, [0043] where the variables F are a special subset of variables Modeli, namely, the optimized product flow rates (e.g., measured in barrels per day, or BPD), and P are a special subset of the variables Qmodeli, namely the optimized product stream qualities. F and P are obtained from the economic optimization module 24. The variables FLP and QLP are the product flow and quality targets that the planning and scheduling optimization unit 10)  .

Regarding claim 7, the combination of Treiber and Varvarezos teach the computer-implemented method of Claim 1 wherein the scheduling model and optimization model consist of different types of resources, including transportation modes (Treiber, [0006] the final products that are ultimately shipped by pipeline or in batches on boats, trucks and railcars) , tanks ([0031] tanks, pumps, valves and so forth) , mixers ([0045] real-time optimization module 12 will try to achieve the production of octane barrels of gasoline in the blending mix by optimally balancing the production of octane barrels from the Reformer 6) , splitters ([0047] processes is fed to a naphtha splitter or naphtha distillation column 65; the naphtha distillation column 65 produces heavy and light naphtha)  and production units, that represent the corresponding resources in the refinery scheduling operations system ([0055]  between the operation of the process unit or units and the scheduled target for the same unit or units, [0056]  refinery process).


Regarding claim 8, Treiber teaches a computer-based process modeling and simulation system ([0006] refinery planning and scheduling model… In scheduling mode the same model is run as a short term simulation of the refinery) , comprising: a modeling subsystem executed by one or more digital processors automatically performing schedule reconciliation on a chemical process of a subject industrial plant, the modeling subsystem ([0064] contain instructions for use in execution by a processor to perform the methods' operations and implement the systems described herein, [0007] operation of the entire refinery, which is a complex set of chemical processes, [0027] planning and scheduling optimization)  (i) receiving a scheduling model and an initial schedule for reconciliation, the initial schedule having projected plant data ([0051] a scheduler may periodically issue via a schedule module a new set of planning prices and scheduled production variable targets for a refinery in accordance with the planning and scheduling model. The model may include target and constraint values for the various units in the refinery, as may be determined from the linear or non-linear programming model mentioned above), (ii) importing current plant data into a model of the chemical process ([0033] The optimization module 12 receives pricing data for each stream from the planning and scheduling optimizer 10, and sensor-measured variables from the refinery processes, and sends targets and constraint limits computed by its optimization solution directly to the MVCCs 13, [0034] The unit provides a multi-unit real time optimization process beginning with a scheduling module 21, which the user may set to operate on a periodic schedule such as once per hour, for example. The scheduling module 21 initiates a test process module 22 that receives process measurements for each of the process units (e.g., selected from those of FIG. 1) accounted for in the optimization process and operates to determine whether or not each of the processes is in a steady state, [0007] operation of the entire refinery, which is a complex set of chemical processes), (iii) processing the current plant data and projected plant data using mathematical modeling techniques to identify event boundaries ([0024] FIG. 7 is a schematic diagram illustrating a process for profit calculation and mismatch identification, [0027] Differences between the actual and planned states—such as the actual and planned profits—are computed and the sources of those differences are identified, thus providing means for aligning the targets of planning optimization and process control) and stream flowrates associated with tanks and process units ([0047] identifying mismatches between the targets and constraints set for planning and scheduling optimization, and those of MVCC optimization. An example is provided in the context of what may be considered a subprocess within the refinery's overall process, [0033] The optimization module 12 receives pricing data for each stream from the planning and scheduling optimizer 10, and sensor-measured variables from the refinery processes, and sends targets and constraint limits computed by its optimization solution directly to the MVCCs 13, [0033] The sensor-measured variables can include stream flows, stream 90% boiling points, percentage content of pure components, stream temperatures, and reactor temperatures ), wherein the identified event boundaries may be calculated event boundaries from processing the current plant data([0027] Differences between the actual and planned states—such as the actual and planned profits—are computed and the sources of those differences are identified, thus providing means for aligning the targets of planning optimization and process control), (iv) building an optimization model that mathematically represents a schedule reconciliation problem of the chemical process, the optimization model ([0027] Differences between the actual and planned states—such as the actual and planned profits—are computed and the sources of those differences are identified, thus providing means for aligning the targets of planning optimization and process control) applying the identified event boundaries ([0027] Differences between the actual and planned states—such as the actual and planned profits—are computed and the sources of those differences are identified, thus providing means for aligning the targets of planning optimization and process control), the identified stream flowrates ([0033] The optimization module 12 receives pricing data for each stream from the planning and scheduling optimizer 10, and sensor-measured variables from the refinery processes, and sends targets and constraint limits computed by its optimization solution directly to the MVCCs 13, [0033] The sensor-measured variables can include stream flows, stream 90% boiling points, percentage content of pure components, stream temperatures, and reactor temperatures) and pre-determined constraints along a period of time that includes priority slots ([0015] The planning and scheduling priority)  such that solving the optimization model results in a reconciled schedule that aligns projected plant data of a succeeding schedule to the initial schedule with the current plant data ([0032] The optimization module 12 engages in solving for an optimization of a process model for all of the refinery processes…The purpose of this formulation is so that in the solution sequence generated by the optimization module 12 can be reconciled against steady-state process operating data by solving a constrained quadratic optimization problem to optimally match the model against the current operating state of the refinery, followed by a solution of the same open-equation model using a priced objective function to seek the improved, optimum operating point in face of process variability and change, [0027] Differences between the actual and planned states—such as the actual and planned profits—are computed and the sources of those differences are identified, thus providing means for aligning the targets of planning optimization and process control), and (v) solving the optimization model to develop the reconciled schedule, the reconciled schedule consistent with the identified event boundaries ([0032] optimization module 12 engages in solving for an optimization of a process model for all of the refinery processes…The purpose of this formulation is so that in the solution sequence generated by the optimization module 12 can be reconciled against steady-state process operating data by solving a constrained quadratic optimization problem to optimally match the model against the current operating state of the refinery, followed by a solution of the same open-equation model using a priced objective function to seek the improved, optimum operating point in face of process variability and change, [0027] Differences between the actual and planned states—such as the actual and planned profits—are computed and the sources of those differences are identified, thus providing means for aligning the targets of planning optimization and process control) and the identified stream flowrates ([0033] The optimization module 12 receives pricing data for each stream from the planning and scheduling optimizer 10, and sensor-measured variables from the refinery processes, and sends targets and constraint limits computed by its optimization solution directly to the MVCCs 13, [0033] The sensor-measured variables can include stream flows, stream 90% boiling points, percentage content of pure components, stream temperatures, and reactor temperatures )  and providing a current event status and; an interface coupled to the modeling subsystem in a manner that enables improvements in performance of the chemical process at the subject industrial plant based on a future schedule ([0027] A current state of the plant operations, such as the current economic state determined using current operating conditions, is compared with a planned optimum state, [0064] contain instructions for use in execution by a processor to perform the methods' operations and implement the systems described herein), built using the reconciled schedule ([0034] The unit provides a multi-unit real time optimization process beginning with a scheduling module 21, which the user may set to operate on a periodic schedule such as once per hour, for example. The scheduling module 21 initiates a test process module 22 that receives process measurements for each of the process units (e.g., selected from those of FIG. 1) accounted for in the optimization process and operates to determine whether or not each of the processes is in a steady state, [0006] This is done in part by solving a linear or non-linear programming model which generally uses a multi-period, steady-state, regression based model of the entire refinery operation to calculate a refinery optimum operation plan weeks and months into the future, [0063] The systems' and methods' data may be stored in one or more data stores. The data stores can be of many different types of storage devices ), the controls the chemical process by automatically adjusting start time, stop time, and flow rates of tank … transfers ([0013] scheduling of refinery operation, and control and operation of the refinery, [0006] The purpose of the scheduling solution is to insure the satisfaction of inventory constraints on storage tanks used to hold crude oil feed, intermediate streams, and the final products that are ultimately shipped by pipeline or in batches on boats, trucks and railcars, [0040] values are optimized against Qtargetj, which are quality targets for the various stream flows for each of the process unit, [0007] operation of the entire refinery, which is a complex set of chemical processes, [0028] production process in which naphtha or ethane is cracked in thermal cracking reactors to produce ethylene, propylene and other chemicals which are then separated in a distillation train) and of operating modes of the process units ([0014] As part of the monthly planning cycle, planners often conduct a plan versus actual reconciliation in which a plan set at the beginning of the previous cycle is compared to the actual achieved performance in that cycle, [0032] The purpose of this formulation is so that in the solution sequence generated by the optimization module 12 can be reconciled against steady-state process operating data by solving a constrained quadratic optimization problem to optimally match the model against the current operating state of the refinery, [0036] define the operation of the process unit. If the tests conducted at the test process module 22 are satisfied, the next step is to reconcile the process model to be optimized against the set of validated current process measurements by the reconciliation optimization module 23, [0027] scheduling optimization and the targets and constraint limits in MVCC optimization are computed and indicated for subsequent adjustment and control of operations). (i.e. initial schedule is the plan set at the beginning of the previous cycle which is then compared to the actual achieved performance which is the current plant data, and reconcile the plan set at the beginning using the reconciliation optimization module, where reconcile is interpreted as an optimization. Priority slots are interpreted as a specific order of task/events for optimization).
Treiber does not teach tank to tank transfers  
Varvarezos teaches schedule by automatically adjusting start time, stop time ([0030] Projections of component tank inventory levels for the entire schedule of blends, including identification of all time periods with active inventory constraints, [0059] Consider a set of times, t ∈ T, for each rundown component, c ∈ C, in a time horizon. The rate and property values for the rundown component can change only at these times. Also, each rundown blend event is given an earliest start and latest stop to define the window of time in which it can take place. The set of times for the rundown component as well as the earliest start and latest stop for the associated blend event determine the number of periods in the set T for that blend and component combination, or set TBC.), and flow rates of tank to tank transfers  (Fig. 3, [0054] streams are blended directly off a process unit to a finished product tank… blending include mixing of hot streams from a process unit with components from static tanks, where the components are not necessarily fed into the product tank simultaneously, [0039] Daily flows into the component tanks, [0048] blend scheduler with an opportunity to confidently do the following : Adjust the operation (rate or properties) of a blend component production unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Treiber’s teaching of optimizing a schedule, and controlling the plant process using the schedule with Varvarezos’s teaching of automatically adjusting start time, stop time, and flow rates of tank to tank transfers. The combined teaching provides an expected result of optimizing a schedule by automatically adjusting start time, stop time, and flow rates of tank to tank transfers . Therefore, one of ordinary skill in the art would be motivated as shown by Varvarezos [0048]  to “eliminate lost revenue…. Enhance profits”.
Regarding claim 9, the combination of Treiber and Varvarezos teach the computer-based process modeling and simulation system of Claim 8 wherein the pre- determined constraints include operation constraints (Treiber, [0006] calculate a refinery optimum operation plan weeks and months into the future, [0045] production goals provided by the planning and scheduling optimization unit 10, while satisfying operating constraints on the units within its scope.)

Regarding claim 10, the combination of Treiber and Varvarezos teach the computer-based process modeling and simulation system of Claim 8 wherein the pre- determined constraints include scheduling constraints (Treiber, [0013] The level of complexity and effort in each activity complicates the ability of the different departments to communicate compatible objectives and constraints on meeting those objectives to each other. Further, these specialized needs of these departments are satisfied using different types of models of the process that are specifically purposed to support the specific planning, scheduling and control functions, [0014] constraints of the planning and scheduling models and the operational targets and constraints of the MVCCs).

Regarding claim 11, the combination of Treiber and Varvarezos teach the computer-based process modeling and simulation system of Claim 8 wherein the pre- determined constraints are further applied across multiple periods (Treiber, [0061] can be applied to any process which is scheduled using a single-period or multi-period planning model and is controlled by multivariable constraint controls).

Regarding claim 12, the combination of Treiber and Varvarezos teach the computer-based process modeling and simulation system of Claim 11 wherein reconciling the projected plant data further includes determining the timing of the priority slots within period boundaries (Treiber, [0013] The planning and scheduling priority, typically, is to ensure that future volumes of feed and product that have been committed to under contract (a factor external to actual plant conditions) are consumed and produced while also achieving the required product qualities (determined according to factors internal to the plant, [0015] Calculation of the profit loss associated with each of the sources of mismatch between planning and control targets and constraints allows for prioritization of effort to correct the loss).

Regarding claim 13, the combination of Treiber and Varvarezos teach the computer-based process modeling and simulation system of Claim 8 wherein processing further incudes using mathematical modeling techniques to identify event boundaries and stream flowrates to build the optimization model (Treiber, [0042] The output from the economic optimization module 25 and output from the planning and scheduling module 10 are provided as input to a profit calculation module 26, which compares the expected profit that would be achieved if a prior art refinery planning solution were implemented compared to the expected profit achieved by implementing the solution provided by the economic optimization module 25 using the profit calculation, [0043] where the variables F are a special subset of variables Modeli, namely, the optimized product flow rates (e.g., measured in barrels per day, or BPD), and P are a special subset of the variables Qmodeli, namely the optimized product stream qualities. F and P are obtained from the economic optimization module 24. The variables FLP and QLP are the product flow and quality targets that the planning and scheduling optimization unit 10).

Regarding claim 14, the combination of Treiber and Varvarezos teach the computer-based process modeling and simulation system of Claim 8 wherein the scheduling model and optimization model consist of different types of resources, including transportation modes (Treiber, [0006] the final products that are ultimately shipped by pipeline or in batches on boats, trucks and railcars), tanks ([0031] tanks, pumps, valves and so forth), mixers ([0045] real-time optimization module 12 will try to achieve the production of octane barrels of gasoline in the blending mix by optimally balancing the production of octane barrels from the Reformer 6), splitters ([0047] processes is fed to a naphtha splitter or naphtha distillation column 65; the naphtha distillation column 65 produces heavy and light naphtha)  and production units, that represent the corresponding resources in the refinery scheduling operations system ([0055]  between the operation of the process unit or units and the scheduled target for the same unit or units, [0056]  refinery process).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YTF/
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117